DETAILED ACTION
This Action is in response to Applicant’s response filed on 07/06/2022. Claims 1-20 and
newly added claims 21-22 are still pending in the present application. This Action is made FINAL.
Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that Brothers reference is completely silent about a differential window, as specifically claimed in claim 19. In addition, it is to be appreciated that the recited second raw window and the recited differential window are not claimed as being the same window. For example, independent claim 19 recites “determining a first raw window and a second raw window, each respectively comprising an array of features of an input feature map” and “determining a differential window based on an element-wise difference between the first and the second raw window.” – Remark Page 9.

In response, examiner respectfully disagrees.  Brothers discloses in Fig.9, a 4x4 region 910 (read as determining a first raw window) and Fig.10, a 4x4 region 1010 (read as a second raw window).Also, Brothers discloses in Paragraph 103: “a 4×4 region 910 of an input feature map 905 (read as an input feature map)  is processed using non-zero weight 920 of weight matrix 915.” And Paragraph 105: “a 4×4 region 1010 of input feature map 905 (read as an input feature map) is processed using non-zero weight 1020 of weight matrix 915” (read as each respectively comprising an array of features of an input feature map).
Furthermore, Brothers Fig.9,a 4x4 region 910 and Fig.10, a 4x4 region 1010 of an input feature map 905 (read as a differential window). The Figs. 9 and 10 shows that a region 910 and 1010 is overlapping and pixel value is different in row and column of input feature map (read on  base on an element -wise difference) between  Fig.9, a 4x4 region 910 (read as determining a first raw window) and Fig.10, a 4x4 region 1010 (read as a second raw windows).
Thus, the references Brothers does indeed disclose the limitation “ element-wise different” of the claimed invention. It is noted that  the limit “element-wise difference” is interpreted as the space, separation , the gap or overlap between two groups or two different window.
With respect to claim 1 and 20 rejected under 35 U.S.C. 103, as discuss above, Brothers does indeed discloses the claimed feature “ differential windows” .

Additionally, applicant argues that Brothers discusses loading different regions of the input feature map, and not grouping any regions of the input feature map into a plurality of groups which would be required of Brothers to relate to the recited plurality of differential groups. Thus, Brothers does not mention any grouping of the regions. Brothers does not discloses or suggest "determining a plurality of differential groups by grouping a plurality of raw windows of an input feature map into the plurality of differential groups," of independent claim 1. (Remark Page 12) . Also, one of ordinary skill in the art would appreciate the meaning of stride and would not interpret the strides in Werner to the recited differential windows. For example, Brothers FIGS. 9 and 10 show a convolution with a stride of one, but this does not mean Brothers is disclosing or suggesting a differential window. The term stride is unrelated to any interpolation of a "differential window."  Werner cannot be interpreted to disclose or suggest, inter alia, "determining differential windows by performing, for each respective differential group of the differential groups, a differential operation between the raw windows of the respective differential group," of independent claim 1. (Remark Page 15) 

In response, Examiner respectfully disagree. Brother discloses load 4x4 region of input feature map in Fig.15.  When a 4x4 region of the input feature map is loaded, a mask is being generated. It is noted that the 4x4 region of the input feature map for cycle -3, cycle -2, cycle -1 and  cycle-0 is a group of 16 small regions. There is only one 4x4 region in cycle-3, two 4x4 regions in cycle-2, three 4x4 region in cycle -1 and four 4x4 region in cycle 0. The number of 4x4 region in each cycle is different. Thus, the 4x4 regions are grouped in cycle -3, cycle -2, cycle -1 and cycle 0 as required by claim 1 and 20. 
Also, Werner discloses in Fig.4A shows a strides 491,492,493,494 and 495 is a 3x3 sub-matrix of the image data 410 (read as “differential window”). (Paragraph 30). It is noted that “differential window” is defined as different windows.

With respect to rejection 103, Brothers reference teaches an apparatus for implementing a neural network. The apparatus further includes a convolution circuit configured to perform a convolution operation on the combination responsive to the determination by the mask generation and weight application control circuit to process the combination. Werner reference teaches methods, apparatuses, and systems for pipelined convolutional operations in processing clusters. The convolution operation comprises a strided convolution operation, and the processing control circuitry is to further create a first matrix operand from the image data according to a stride value of the strided convolution operation. Both Brothers and Werner references are in the same technical field of system processing using neural network to perform convolution operation.  It would have obvious to one of ordinary skill in the art to combine Brothers and Werner references because the references are in the same field of endeavor.
Thus, the references Brothers and Werner still reads on all the limitation of the claimed invention. It is noted that  the limit “element-wise difference” is interpreted as the space, separation , the gap or overlap between two groups or two different window and “differential window” is defined as different windows. It has been shown that the features is taught by the Brothers and Werner references. If the Applicant intends to differentiate between the present application and the Brothers and Werner references, then such differences should be made explicit in the claims. As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 19-20 is rejected under 35 U.S.C. 102a(1) as being anticipated by Brothers et al (U.S. 20160358069 A1;Brothers)

Regarding claim 19, Brothers discloses A processor (Paragraph 161: “A computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)-implemented method implementing a convolution neural network, (Paragraph 5: “a method of implementing a neural network”)  the method comprising: 
determining a first raw window (Fig.9, a 4×4 region 910) and a second raw window (Fig.10, a 4×4 region 1010), each respectively comprising an array of features of an input feature map; (Figs.9-14, input feature map 905) ; (Paragraph 103: “FIG. 9, a 4×4 region 910 of an input feature map 905 is processed using non-zero weight 920 of weight matrix 915. Application of weight 920 to region 910 results in an output region 925.” and Paragraph 105: “Within FIG. 10, a 4×4 region 1010 of input feature map 905 is processed using non-zero weight 1020 of weight matrix 915. Application of weight 1020 to region 1010 results in an output region 1025.”)
 determining a differential window based on an element-wise difference (See the picture below) between the first (Fig.9, a 4×4 region 910)  and the second raw window (Fig.10, a 4×4 region 1010), and 
determining elements of an output feature map (Fig.9, output region 925; Fig.10, output region 1025 and see picture below) based on a convolution operation between a kernel (Fig.9, weight matrix 915)  and the first raw window (Fig.9, a 4×4 region 910) and a convolution operation between the kernel (Fig.9, weight matrix 915)  and the differential window. (Fig.10, a 4×4 region 1010) ; (Paragraph 102: “FIGS. 9-14, taken collectively, illustrate exemplary operations that may be performed over a plurality of consecutive cycles to illustrate zero skipping for weights.”; Fig.10, output region 1025, shows the summation result of output region 925 in Fig.9 and output region 1025 in Fig.10)

Regarding claim 20, Brothers discloses wherein the determining of the elements of the output feature map (Fig.9, output region 925; Fig.10, output region 1025) comprises: 
determining a first element of the output feature map(Fig.9, output region 925; Fig.10, output region 1025 and see picture below)  as a result of the convolution operation between the kernel (Fig.9, weight matrix 915) and the first raw window; (Fig.9, a 4×4 region 910)  and 
determining a second element of the output feature map (Fig.10, output region 1025)  as a result of a summation of the first element and a result of the convolution operation between the kernel and the differential window. (Fig.10, output region 1025, shows the summation result of output region 925 in Fig.9 and output region 1025 in Fig.10 and see picture below)


    PNG
    media_image1.png
    700
    1563
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al (U.S. 20160358069 A1;Brothers); in view of Werner et al (U.S. 20170097884 A1;Werner)

Regarding claims 1 and 11, Brothers discloses A processor (Paragraph 161: “A computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)-implemented method implementing a convolution neural network, (Paragraph 5: “a method of implementing a neural network”) the method comprising: 
[Claim 11: one or more neural network processors (Paragraph 5: “a method of implementing a neural network” and Paragraph 154: “ the term “processor” means at least one hardware circuit configured to carry out instructions contained in program code. The hardware circuit may be an integrated circuit. Examples of a processor include, but are not limited to, a central processing unit (CPU), an array processor, a vector processor, a digital signal processor (DSP), a field-programmable gate array (FPGA), a programmable logic array (PLA), an application specific integrated circuit (ASIC), programmable logic circuitry, and a controller”), and  configured to: 
determining a plurality of differential groups (Fig.15-1, each cycle is interpreted as one group such as cycle-3 is group 1, cycle-2 is group 2, cycle -1 is group 1 and cycle 0 is group 4).  by grouping a plurality of raw windows  of an input feature map into the plurality of differential groups; (Fig.15, each region 4x4 in each cycle is raw windows and Paragraph 112: “in cycle −3, in the top row moving from left to right, the NN engine loads a first 4×4 region of an input feature map from memory into data registers for processing”; Paragraph 113: “In cycle −2, the NN engine loads a next, or second, 4×4 region of an input feature map from memory into data registers for processing. Further, the NN engine generates a component mask 1552 for the second 4×4 region. In cycle −1, the NN engine loads a next, or third, 4×4 region of the input feature map from memory into data registers for processing.”; and Paragraph 114: “In cycle 0, the NN engine loads a next, or fourth, 4×4 region of an input feature map from memory into data registers for processing. Further, the NN engine generates a component mask for the fourth 4×4 region.”)
determining a reference element of an output feature map (Fig.2 , output feature map 150 ;Fig.9, output region 925 and Paragraph 67: “Appreciably, PSS circuit 135 may write output feature maps 150 to memory 145”) corresponding to a reference raw window (Fig.9, a 4×4 region 910) among the raw windows (Fig.9, a 4×4 region 910 ; Fig.10, a 4×4 region 1010; Fig.11, a 4×4 region 1110, Fig.12, a 4x4 region 1210) by performing a convolution operation between a kernel (Fig.9, weight matrix 915) and the reference raw window (Fig.9, a 4×4 region 910); (Fig.9; Fig.2 MGWAC circuit 220 and Paragraph 65: “ MGWAC circuit 220 may generate one or more masks indicating zero and non-zero portions of regions of input feature maps and/or regions of convolution kernels. The masks may be generated on the fly, e.g., responsive to reading a region of an input feature map and/or a region of a convolution kernel from memory 145.”) and 
determining remaining elements of the output feature map.(Fig.9, output region 925; Fig.10, output region 1025; Fig.12, output region 1225 and Paragraph 102: “FIGS. 9-14, taken collectively, illustrate exemplary operations that may be performed over a plurality of consecutive cycles to illustrate zero skipping for weights.”;) by performing a reference element summation operation based on the reference element and each of a plurality of convolution operation results (Fig.9, output region 925; Fig.10, output region 1025; Fig.12, output region 1225) determined by performing respective convolution operations between the kernel (Fig.9, weight matrix 915) and each of the differential windows.(Fig.9, a 4×4 region 910 ; Fig.10, a 4×4 region 1010; Fig.11, a 4×4 region 1110; Fig.12, a 4x4 region 1210 and Paragraph 102: “FIGS. 9-14, taken collectively, illustrate exemplary operations that may be performed over a plurality of consecutive cycles to illustrate zero skipping for weights.”, and Fig.12, output region 1225, shows the results after the cascading summation result of output region 925 in Fig.9 and output region 1025 in Fig.10)
However, Brothers does not disclose determining differential windows by performing, for each respective differential group of the differential groups, a differential operation between the raw windows of the respective differential group
Werner discloses the claim invention, a processor (Paragraph 62: “the host processor is to further execute a neural network machine learning module”) -implemented method implementing a convolution neural network, (Paragraph 28: “operations related to deep learning applications can comprise convolution operations, linear contrast operations, local response normalization operations, max pooling operations, etc. Convolution operations can be executed for various applications such as object recognition, image enhancement, edge detection.”) the method comprising: 
determining differential windows (Fig.4A , a stride 491, a stride 492, a stride 493, a stride 494 and a stride 495) by performing, for each respective differential group (Fig.4D, SMD as first group and Fig.4E, SMD as second group) of the differential groups, a differential operation between the raw windows (Fig.4A , a stride 491, a stride 492, a stride 493, a stride 494 and a stride 495) of the respective differential group (Fig.4D, SMD as first group and Fig.4E, SMD as second group); (Paragraph 37: “ The image data elements for the strided sub-matrix 491 and the strided sub-matrix 492 are loaded into the processing cluster specific memory allocated for the strided vector/slice image data 410-1 (in this example, each stride is loaded five elements at a time per clock cycle consistent with the sizes of memory bank rows 441-446). At this stage of the memory loading process, to load additional image data, memory bank rows are to be overwritten (the quantity rows of the device memory bank is limited to six rows for exemplary purposes only). As the strided sub-matrices 491 and 492, which include the image data elements A0-A4 and A9-A13, have been loaded in the processing cluster memory allocated for the strided vector/slice image data, the data in the memory bank rows 441 and 442 are overwritten as shown FIG. 4E, replaced by additional data elements of the image data 410.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “methods, apparatuses, and systems for pipelined convolutional operations in processing clusters” of Werner  into “an apparatus and method for implementing a neural network” of Brothers in order to increasing memory access efficiency in processing clusters data used for convolution operations. 

Regarding claims 2 and 12, Brothers, as modified by Werner, discloses the claimed invention. Werner further discloses wherein the raw windows (Fig.4A , a stride 491, a stride 492, a stride 493, a stride 494 and a stride 495) are determined from the input feature map (Fig.4A, image data 410) according to a sliding window fashion, wherein the grouping of the raw windows into the differential groups comprises grouping, (Fig.4D, SMD as first group and Fig.4E, SMD as second group) for each respective differential group, two of the raw windows into the respective differential group, and wherein the two of the raw windows  are adjacent in a sliding direction of to the sliding window fashion. (Fig.4A shows that the  plurality of stride 491,492,493 are adjacent in a sliding direction of to the sliding window fashion ; Paragraph 37: “ The image data elements for the strided sub-matrix 491 and the strided sub-matrix 492 are loaded into the processing cluster specific memory allocated for the strided vector/slice image data 410-1 (in this example, each stride is loaded five elements at a time per clock cycle consistent with the sizes of memory bank rows 441-446). At this stage of the memory loading process, to load additional image data, memory bank rows are to be overwritten (the quantity rows of the device memory bank is limited to six rows for exemplary purposes only). As the strided sub-matrices 491 and 492, which include the image data elements A0-A4 and A9-A13, have been loaded in the processing cluster memory allocated for the strided vector/slice image data, the data in the memory bank rows 441 and 442 are overwritten as shown FIG. 4E, replaced by additional data elements of the image data 410.”)

Regarding claims 3 and 13, Brothers, as modified by Werner, discloses the claimed invention. Werner further discloses wherein the determining of the differential windows (Fig.4A , a stride 491, a stride 492, a stride 493, a stride 494 and a stride 495) comprises performing, for the each respective differential group, ,(Fig.4D, SMD as first group and Fig.4E, SMD as second group)  an element-wise differential operation between the two adjacent raw windows of the respective differential group. (Fig.4A shows that the  plurality of stride 491,492,493  are adjacent in a sliding direction of to the sliding window fashion, stride 491,492,493 is interpreted as raw windows.) ; (Paragraph 49: “These operations of the training module 812 and the inference module 814 can comprise any of a matrix-matrix element-wise operation (e.g., common operations such as +, *, /, <, >, ==, etc.), a matrix-matrix multiply operation—including a matrix-matrix multiply operation with a (processor stored) partial product as described above, compound operations, convolution operations such as one or more matrix-matrix multiply operations further applied to one or more element-wise operations, a random sampling operation, etc.” and Paragraph 53: “one or more integrated circuits (ICs) comprising controller circuitry to receive a command to execute an operation for a plurality of data inputs stored in an external memory or a local memory, and convert the operation into a set of matrix operations to operate on sub-portions of the plurality of data inputs.” and Paragraph 57: “the convolution operation comprises a strided convolution operation, and the processing control circuitry is to further create a first matrix operand from the image data according to a stride value of the strided convolution operation.”, it shows that the processing control circuitry would be operation element-wise differential operation on sub-portions (different group.)

Regarding claims 4 and 14, Brothers, as modified by Werner, discloses the claimed invention. Brothers further discloses wherein the performing of the summation operation (Fig.1, accumulator circuit 125 and Paragraph 40: “ Accumulator circuit 125 may receive outputs from convolution circuit 115 and bypass processing circuit 120. Accumulator circuit 125 sums the partial results on a per region basis. Activation circuit 130 is configured to receive the summed results from accumulator circuit 125 and apply the activation function to the summed result. Activation circuit 130 may generate an output to PSS circuit 135.) comprises performing the summation operation between the reference element and each of a plurality of cascading summation results (Fig.12, output region 1225, shows the results after the cascading summation result of output region 925 in Fig.9 and output region 1025 in Fig.10) determined by performing a cascading summation operation on each of the convolution operation results. (Fig.4 and Paragraph 76: “In block 455, the NN engine may run a sum of the convolved values through the activation function. For example, the accumulator circuit may send the sum of convolved values to the activation circuit. It should be appreciated that the results from the activation function may be further processed through the PSS circuit as previously described.”); (Paragraph 102: “FIGS. 9-14, taken collectively, illustrate exemplary operations that may be performed over a plurality of consecutive cycles”)

Regarding claims 5 and 15, Brothers, as modified by Werner, discloses the claimed invention. Brothers further discloses wherein the performing of the cascading summation operation on one of the convolution operation results comprises summing the one of the convolution operation results and other ones of the convolution operation results, (Paragraph 40: “Accumulator circuit 125 may receive outputs from convolution circuit 115 and bypass processing circuit 120. Accumulator circuit 125 sums the partial results on a per region basis. Activation circuit 130 is configured to receive the summed results from accumulator circuit 125 and apply the activation function to the summed result. Activation circuit 130 may generate an output to PSS circuit 135.”, and Fig.12, output region 1225, shows the results after the cascading summation result of output region 925 in Fig.9 and output region 1025 in Fig.10)
wherein the other ones of the convolution operation results (Fig.9, output region 925; Fig.10, output region 1025; Fig.12, output region 1225) correspond to one or more differential windows preceding, (Fig.9, a 4×4 region 910 ; Fig.10, a 4×4 region 1010; Fig.11, a 4×4 region 1110, Fig.12, a 4x4 region 1210)  in the sliding direction, a differential window corresponding to the one of the convolution operation results. (Paragraph 43: “during pooling, PSS circuit 135 may scan over the outputs of activation circuit 130 and generate an average or maximum value in a sliding window of neighboring outputs from activation circuit 130 ... Considering a group of values can facilitate reducing or minimizing the introduction of artificial edges where NN engine 100 transitions from a region of no suppression values to a region of suppressed values, and vice versa.”)

Regarding claim 6 and 16, Brothers, as modified by Werner, discloses the claimed invention. Brothers further discloses comprising:
 in response to each of the differential windows being a bit data format, (Paragraph 82: “ Control signal 536, for example, may be a bank and line select signal. Data signal 538 may be a 128-bit data signal.”) converting each of the differential windows into a data format comprising information about a significant bit digit representing a bit value of 1, (Paragraph 83: “Weight decompressor 514 is further configured to store the 16-bit weight mask indicating the x, y positions of the non-zero weights. For example, the 16-bit mask indicates those weights for the 4×4 region to be processed that have weights with a zero value (e.g., using a zero in the corresponding bit position of the mask, wherein a one indicates a non-zero weight).”, and Figs.15-1, box 1550, 1552 and 1502 ; and Paragraph 112: “Further, a component mask 1550 for the first 4×4 region is generated by component mask generator 528 and stored in input data FIFO 526”)
 wherein the convolution operation results between the kernel and each of the differential windows are convolution operation results between the kernel and each of the differential windows converted into the data format. (“FIGS. 9-14, taken collectively, illustrate exemplary operations that may be performed over a plurality of consecutive cycles”, it shows that those region output of FIGS, 9-14, convert into the data format at the number.); (Paragraph 82: “ Control signal 536, for example, may be a bank and line select signal. Data signal 538 may be a 128-bit data signal.”)

Regarding claims 7 and 17, Brothers, as modified by Werner, discloses the claimed invention. Brothers further discloses wherein the convolution operation results between the kernel and each of the differential windows converted into the data format (Paragraph 82: “ Control signal 536, for example, may be a bank and line select signal. Data signal 538 may be a 128-bit data signal.”)) are results calculated according to a bit-shift operation result based on the information about the significant bit digit. (FIG.5 and Paragraph 84: “The 16-bit mask and the weights from weights buffer 516 are provided to weight transmitter 518. In one embodiment, weight transmitter 518 may read the weights via data signal 544, which may be a 128-bit signal. The weights may be read by weight transmitter 518 via data signal 544 and stored in a weight shift register 520.”)

Regarding claims 8 and 18, Brothers, as modified by Werner, discloses the claimed invention. Brothers further discloses  comprising preprocessing the differential windows according to a booth algorithm that reduces significant bit digits, as pre-processing for converting the data format.(Paragraph 23: “Example embodiments of a neural network (NN) engine described herein reduce the number of MAC operations while maintaining accuracy of the overall neural network, thereby improving efficiency.”, and Paragraph 46: “bypass processing circuit 120 may be configured to perform bypass processing operations such as summing weights and multiplying the summed weights by the scaling factor of the flat region. The quantization described herein is similar to local contrast renormalization, but results in a limited number of discrete values. The limited number of discrete values, e.g., 8 or 16, preserve range, but reduce precision.”)

Regarding claim 10, Brothers, as modified by Werner, discloses the claimed invention. Brothers further discloses A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1. (Paragraph 161: “A computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)

Regarding claims 21 and 22, Brothers, as modified by Werner, discloses each respective differential group (Werner:Fig.4D, SMD as first group and Fig.4E, SMD as second group) includes a first raw window (Brothers: Fig.9, a 4x4 region 910) and a second raw window (Brothers: Fig.10, a 4x4 region 1010) of the input feature map (Brothers: Figs 9-10, an input feature map 905), wherein the differential operation performed based on an element-wise difference (Brothers: The Figs. 9 and 10 shows that a region 910 and 1010 is overlapping and pixel value is different in row and column of input feature map) between the first raw window (Brothers: Fig.9, a 4x4 region 910) and the second raw window (Brothers: Fig.10, a 4x4 region 1010) of each respective differential group. (Werner:Fig.4D, SMD as first group and Fig.4E, SMD as second group)


Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Brothers et al (U.S. 20160358069 A1;Brothers); in view of Werner et al (U.S. 20170097884 A1;Werner) ; and in further view of Bonabeau et al (U.S. 20040254901 A1;Bonabeau)


Regarding claim 9, Brothers, as modified by Werner, discloses the claimed invention wherein the convolution neural network is a computational imaging deep neural network (CI-DNN) (Paragraph 23: “neural networks and, more particularly, to reducing computations in neural networks. A number of neural networks implement forward execution that involves a large number of multiply-and-accumulate (MAC) operations to extract “features” like edges, gradients, blobs, or higher level features like a nose, eye, or the like. Examples of these forward execution neural networks include, but are not limited to, Convolutional Neural Networks (CNNs), Recurrent Neural Networks (RNNs), Deep Belief Networks (DBNs), and Restricted Boltzman Machine (RBM).”) except performing, using the convolution neural network, any one or any combination of any two or more of denoising, demosaicking, sharpening, deblurring, and super-resolution imaging of an image based on the output feature map.
Bonabeau discloses performing, using the convolution neural network, any one or any combination of any two or more of denoising, demosaicking, sharpening, deblurring, and super-resolution imaging of an image based on the output feature map. (Paragraph 143: “Convolution is a local filter that changes the intensity of a pixel based on its neighbor pixels. Convolution can be used for blurring, sharpening, edge detection, embossing and other effects. A convolution filter uses a kernel matrix to act as a window on the pixels around a location. The kernel is an (m.times.n) matrix of numbers used to create weighted average of the pixels around the location.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “method and systems that include generating a solution set based on an evolutionary scheme” of Bonabeau  into  “the method and system for convolution neural networks of Brothers and Werner”  in order to improving and enhancing generate an updated solution set, and repeating the presenting and receiving.

Relevant Prior Art Directed to State of Art
Gibson et al (U.S 20170323196 A1), “Hardware Implementation Of A Convolutional Neural Network”, teaches about  a method in a hardware implementation of a Convolutional Neural Network (CNN), the method comprising: receiving a first subset of data comprising at least a portion of weight data and at least a portion of input data for a CNN layer and performing, using at least one convolution engine, a convolution of the first subset of data to generate a first partial result; receiving a second subset of data comprising at least a portion of weight data and at least a portion of input data for the CNN layer and performing, using the at least one convolution engine, a convolution of the second subset of data to generate a second partial result.
Lele et al (U.S. 20180032857 A1), “Method And Apparatus For Performing Different Types Of Convolution Operations With The Same Processing Elements”, teaches about a methodology for designing and implementing a convolutional neural network (CNN) accelerator and  a range of characteristics may be specified by the user to allow the CNN accelerator to execute a plurality of CNN algorithms.
	MUNTEANU et al (U.S 20170221176 A1), “Convolutional Neural Network”, teaches about a convolutional neural network (CNN) for an image processing system comprises an image cache responsive to a request to read a block of N×M pixels extending from a specified location within an input map to provide a block of N×M pixels at an output port. A convolution engine reads blocks of pixels from the output port, combines blocks of pixels with a corresponding set of weights to provide a product, and subjects the product to an activation function to provide an output pixel value.
	Jin et al (U.S 20180089562 A1), “OPERATION APPARATUS AND METHOD FOR CONVOLUTIONAL NEURAL NETWORK”, teaches about an apparatus and a method for performing a test operation on a convolution neural network (CNN) algorithm, wherein convolution operation is performed on trained weight data and input data.
	Aliabadi et al (U.S 20180096226 A1), “EFFICIENT DATA LAYOUTS FOR CONVOLUTIONAL NEURAL NETWORKS”, teaches about systems and methods for implementing convolutional neural network and more particularly to efficient data layouts for implementing a convolutional layer of a convolutional neural network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                         

/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665